DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 05/24/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 7 and 11 has been entered.
Claims 1-6, 8-10 and 12-15 are pending in the instant application.

Allowable Subject Matter
Claims 1-6, 8-10 and 12-15 are allowed.
Regarding Claim 1, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 1, and specifically comprising the limitation of further comprising “a light head being in a curved shape; a light emitting module being disposed in the light head and comprising a  light emitting surface in a curved shape corresponding to the light head, a first brightness enhancement component being a sheet attached on the light emitting surface……and a second brightness enhancement component being a sheet attached on the light emitting surface” including the remaining limitations..
Claims 2-6 and 8 are allowable, at least, because of their dependencies on claim 1.
Regarding Claim 9, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 9, and specifically comprising the limitation of “ the second brightness enhancement component and the third brightness enhancement component being located at opposite sides of the first brightness enhancement component, and the second light emitting area and the third light emitting area being located at opposite sides of the first light emitting area” including the remaining limitations.
Claims 10 and 12-14 are allowable, at least, because of their dependencies on claim 9.

Similarly, Regarding Claim 15, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 15, and specifically comprising the limitation of “the second light emitting area and the third light emitting area being located at opposite sides of the first light emitting area, the second brightness enhancement component and the third brightness enhancement component being located at opposite sides of the first
brightness enhancement component” including the remaining limitations.
Examiner Note: The claims also require that the first and second axes of the optical structures are not parallel and that different light emitting areas correspond to each sheet.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/           Primary Examiner, Art Unit 2879